DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2022 and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 03/01/2021 have been reviewed and are considered acceptable.

Specification
The specification filed on 03/01/2021 has been reviewed and accepted.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a schedule calculation unit that calculates…, a selection unit that select…., a billing-amount calculation unit that calculates… (Claims 1 and 14);
a generation unit that generates…, a registration unit that receives (Claim 2);
selection unit includes…, a memory unit that memorizes… (Claim 3);
schedule calculation unit calculates…(Claim 4);
wherein the billing-amount calculation unit calculates… (Claim 5);
the fixed unit price to be used by the billing-amount calculation unit …(Claim 6);
the billing-amount calculation unit calculates …(Claim 7);
the billing-amount calculation unit of the… sets…(Claim 8);
billing-amount calculation unit includes…, a memory unit that memorizes… (Claim 9);
the generation unit… generates…(Claim 10);
a temperature detection unit detects…, (Claim 12);
a transmission unit that transmits…, a liquid level detection unit measures…, a replenishment-fee adding unit that when second liquid level data received from the delivery unit returns…. (Claim 13);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations a schedule calculation unit that calculates…, a selection unit that select…., a billing-amount calculation unit that calculates… (Claims 1 and 14); a generation unit that generates…, a registration unit that receives (Claim 2); selection unit includes…, a memory unit that memorizes… (Claim 3); schedule calculation unit calculates…(Claim 4); wherein the billing-amount calculation unit calculates… (Claim 5); the fixed unit price to be used by the billing-amount calculation unit …(Claim 6); the billing-amount calculation unit calculates …(Claim 7); the billing-amount calculation unit of the… sets…(Claim 8); billing-amount calculation unit includes…, a memory unit that memorizes… (Claim 9); the generation unit… generates…(Claim 10); a temperature detection unit detects…, (Claim 12); a transmission unit that transmits…, a liquid level detection unit measures… a replenishment-fee adding unit that when second liquid level data received from the delivery unit returns…. (Claim 13). These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. 
	Which shows no description as to what the each element is such as are they physical components, software, something else; other than that they are connected somehow to the display portion. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a schedule calculation unit that calculates…, a selection unit that select…., a billing-amount calculation unit that calculates… (Claims 1 and 14); a generation unit that generates…, a registration unit that receives (Claim 2); selection unit includes…, a memory unit that memorizes… (Claim 3); schedule calculation unit calculates…(Claim 4); wherein the billing-amount calculation unit calculates… (Claim 5); the fixed unit price to be used by the billing-amount calculation unit …(Claim 6); the billing-amount calculation unit calculates …(Claim 7); the billing-amount calculation unit of the… sets…(Claim 8); billing-amount calculation unit includes…, a memory unit that memorizes… (Claim 9); the generation unit… generates…(Claim 10); a temperature detection unit detects…, (Claim 12); a transmission unit that transmits…, a liquid level detection unit measures… a replenishment-fee adding unit that when second liquid level data received from the delivery unit returns…. (Claim 13)  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure, the Specification merely describes exemplary computer architecture that can be used to “apply” the functionality of the elements, this is insufficient to link the elements or any of the particular modules in Figs. 4 to any specific structure and it is not clear from the disclosure whether the generic placeholders are computer hardware components, software, or some combination. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
Claim 6 recites “wherein the fixed unit price to be used by the billing-amount calculation unit is a total value of unit prices corresponding to devices being used, of respective devices included in the container.” However, there is no antecedent basis for the “devices” as claim 1 does not recite any mention of devices, the Examiner interprets the “devices” to be similar to the devices as described in Claim 8.
Claim 15 recites “[a] program for causing a processor to perform respective steps in the received-order management method according to claim 14.”
Firstly, there it is not clear what method is being referred to in “the received-order management method according to claim 14” because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim. In addition, this limitation lacks antecedent basis. 
Further, the claim is written in the form of an independent claim, yet the claim recites “the received-order management method according to claim 14,” and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 14.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the  generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions (following paragraphs [0063]-[0064] of the Specification describing a computer program performs the operations of the input unit).  This will overcome the 112(b) and 112(f) issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-13 are to a machine/apparatus which is a statutory category and Claim 14 is directed to a method which is also a statutory category.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 15 recites “[a] program for causing a processor to perform respective steps in the received-order management method according to claim 14,” and Applicant's Specification fails to specifically exclude non-statutory software per se interpretations of these features, including the recited “program.” The recitation of processor is recited such that the program is “for causing a processor to perform” steps. Here, as recited, the processor and does not necessarily actively perform the steps within the scope of the claim, and thus, as recited, the processor is outside the scope of the invention. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 15 is rejected under 35 US.C. 101 for being directed to software per se. 
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 14 (and 15 via claim 14) recite a series of steps for managing orders and determining billing:
Regarding Claims 1 and 14 (and 15 via claim 14); 
…comprises a received-order management… that generates received-order data, and
 a… for delivering a container that accommodates an article therein, and 
manages delivery of the delivery unit and collection of the delivery unit by connecting the received-order management… .
wherein the… can mount therein a specific type of container from plural kinds of containers prepared according to a type of an article, and
 the received-order management…  includes: … that calculates delivery date data associated with delivery of the article and collection date data associated with collection of the …, based on an article code and use date data received from a… on a user side,
 … that selects a container of a type corresponding to the article from plural kinds of containers based on the article code, and 
… that calculates a billing amount by multiplying a rental period calculated based on a delivery completion notification and a collection completion notification received from the delivery unit by a unit price of the selected container. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a server, delivery unit, communication network, schedule calculation unit, user terminal, selection unit, billing amount unit,. The units (aside from the delivery unit) are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). (See MPEP 2106.05(g)). The delivery unit amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and is insignificant extra-solution activity – see MPEP 2106.05(g). At this time, the claim is directed to an abstract idea. Further supporting the “Apply it” analysis the Examiner points to the Applicant’s Specification: [0014, 0082]
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements aside from the delivery unit) are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The delivery unit amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 2, the claim further narrows the abstract idea by specifying data types used  in the implementation of the abstract idea. The claim further recites  the additional elements of a generation unit, a registration unit, transmit a calendar, receiv(ing) data from the user terminal. The units are rejected similarly to those of the independent claims. Receiving data and transmitting a calendar are “apply it” in Step 2A- Prong 2 and are well-understood, routine, and conventional activities in Step 2B. (See MPEP 2106.05(d) - i. Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Regarding Claim(s) 3, the claim recites the additional elements of a selection unit and a memory unit. The units are rejected similarly to those of the independent claims.
Regarding Claim(s) 4, the claim recites the additional elements of a schedule calculation unit. The units are rejected similarly to those of the independent claims.
Regarding Claim(s) 5-11, the claim recites additional elements previously recited and as such are rejected similarly.
Regarding Claim(s) 12, the claim recites the additional elements of a temperature detection unit. The units are rejected similarly to those of the independent claims. The claim further recites additional elements previously recited and as such are rejected similarly
Regarding Claim(s) 13, the claim recites the additional elements of a transmission unit, liquid level detection unit, and replenishment-fee adding unit. The units are rejected similarly to those of the independent claims. The claim further recites additional elements previously recited and as such are rejected similarly.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5, 7, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1).
	Regarding Claim(s) 1 and 14. Akdogan teaches:  A received-order management system that comprises a received-order management server that generates received-order data, and a delivery unit for delivering a container that accommodates an article therein, and  (See Akdogan, [0215]; In one aspect, one of the containers 3802 may include a communications interface to communicate with the base and circuitry configured to communicate a numeric count of consumable units in the container 3802 through the communications interface and further see Akdogan, [0116]; The dispensing base may include an integrated dispensable delivery system such as a shared dispensing mechanism and delivery chute, which can be used by various containers and attachables, or the dispensing base may be configured operate dispensing mechanisms of various attachables for independent delivery of dispensables from each attachment, or some combination of these and further see Akdogan, [0153]; The cloud may download data to bases, dispensers, clips and cartridges at regular intervals or upon receiving the SKU number from those devices, e.g. SKU-specific data, firmware updates, general drug/health information and user data).
manages delivery of the delivery unit and collection of the delivery unit by connecting the received-order management server and the delivery unit with each other via a communication network, (See Akdogan, [0116]; The dispensing base may include an integrated dispensable delivery system such as a shared dispensing mechanism and delivery chute, which can be used by various containers and attachables, or the dispensing base may be configured operate dispensing mechanisms of various attachables for independent delivery of dispensables from each attachment, or some combination of these and further see Akdogan, [0153]; The cloud may download data to bases, dispensers, clips and cartridges at regular intervals or upon receiving the SKU number from those devices, e.g. SKU-specific data, firmware updates, general drug/health information and user data).
wherein the delivery unit can mount therein a specific type of container from plural kinds of containers prepared according to a type of an article, and (See Akdogan, [0056]; A cartridge may be a single-dose, single-unit, multi-dose, multi-unit or continuous/burst dispensing container, which may be fully disposable, partially disposable, or fully reusable and further see Akdogan, [0215]; In one aspect, one of the containers 3802 may include a communications interface to communicate with the base and circuitry configured to communicate a numeric count of consumable units in the container 3802 through the communications interface. The container 3802 may also or instead communicate any useful property of the consumable units in the container such as weight, expiration date, and so forth).
 the received-order management server includes: a schedule calculation unit that calculates delivery date data associated with delivery of the article and collection date data associated with collection of the delivery unit, based on an article code and use date data received from a user terminal on a user side, (See Akdogan, [0184], the cartridges may include a memory that store the numeric count of the number of consumable units in the cartridge, detects the numeric count of the number of consumable units, the base dispenses consumable units from the cartridges according to the predetermined schedule, and the order fulfillment system compares the numeric count of the consumable units to the predetermined schedule to determine when a replacement cartridge should be ordered for the user (i.e. when replacement cartridge should be ordered  and replaced - delivery date and collection date)… The order fulfillment system may be configured to order the replacement cartridge. The order fulfillment system may be configured to notify the user to order the replacement cartridge and further see Akdogan, [0147]; Dosing functions for the user dashboard may include the following: (1) Scheduling and viewing of necessary consumption schedule for one or more users on the account, through simple drag-and-drop calendar interface (see above), tailored by user data (2) As part of scheduling, setting up manually or automatically (based on user data) a queue of doses or medicine consumption, which may be selectively shared or hidden from other users and 3rd parties and further see Akdogan, [0152], cloud may perform two way communications (i.e. distribution and reception unit) with any other smart devices that a user may have, such as a smartphone (i.e. user terminal), through which the user accesses the cloud interface) and further see Akdogan, [0192]; Each of the one or more cartridges may include a unique identifier 3640. The unique identifier may be optically encoded on each of the one or more cartridges. The base may include an optical scanner for reading the unique identifier).
While Akdogan teaches article codes, a plurality of containers, and collection of containers, Akdogan does not appear to teach selecting a container based on an article code. However, Akdogan in view of the analogous art of Millhouse (i.e. rental containers) does teach:  a selection unit that selects a container of a type corresponding to the article from plural kinds of containers based on the article code, and  (See Millhouse, [0009]; The dynamic reallocation system also includes a server communicatively coupled to the storage location holding container data. The server is configured to execute a management module that when executed receives the one or more identifiers and retrieves the container data associated with the one or more identifiers from the storage location. The management module also identifies a first amount of a type of items in the facility and identifies a second amount of the type of items scheduled to be delivered to the facility over a specified time period. For example, the management module may identify how much of a particular type of product is present at a distribution center and how much of that type of product is scheduled to be delivered to the distribution center over the next two weeks or some other specified time period…. When the management module determines that the threshold of items will exceed the threshold, the management module identifies at least one candidate storage container among the storage containers at (or expected at) the facility in which to store an excess quantity of the type of items exceeding the specified threshold. The candidate storage container may be identified based on the storage container data (ownership status, load volume and load type) following the determination that the combination of the first and second amounts exceeds the specified threshold). The Examiner notes the combination is relied upon to teach the limitation. While Akdogan teaches article codes and Millhouse is relied upon to teach selecting containers based upon items.
While Akdogan teaches delivery and collection notifications as seen above, Akdogan does not appear to teach:  a billing-amount calculation unit that calculates a billing amount by multiplying a rental period calculated based on a delivery completion notification and a collection completion notification received from the delivery unit by a unit price of the selected container. However, Akdogan in view of Millhouse does teach the above limitation: (See Millhouse, [0028]; In one embodiment, if the management module determines that there are no available containers to store the excess items, the management module then determines whether a rental cost of a rental container is less than a predefined rental budget. In an example, if there is an eight week supply of seasonal overstock items, a rental container cost of $15 per day, and a rental budget of $1000, the management module determines that a cost of a rental container is $840 (8 weeks*7 days=56 days, 56 days*$15 per days=$840)). The Examiner notes that Akdogan teaches the notifications for delivering and collecting in at least [0052-53] when discussing scheduling notifications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan including article codes, a plurality of containers, and collection of containers,  with the selection of containers and billings features in order to ensure the items do not exceed a threshold of the container (See Millhouse, [0009]; When the management module determines that the threshold of items will exceed the threshold, the management module identifies at least one candidate storage container among the storage containers at (or expected at) the facility in which to store an excess quantity of the type of items exceeding the specified threshold. The candidate storage container may be identified based on the storage container data (ownership status, load volume and load type) following the determination that the combination of the first and second amounts exceeds the specified threshold) and to allow the customer to have a set billing amount they do not wish to exceed (See Millhouse, [0028]; In an example, if there is an eight week supply of seasonal overstock items, a rental container cost of $15 per day, and a rental budget of $1000, the management module determines that a cost of a rental container is $840 (8 weeks*7 days=56 days, 56 days*$15 per days=$840), which is less than the rental budget of $1000. If the rental cost is less than the rental budget).
Regarding Claim(s) 2. Akdogan/Millhouse further teaches: wherein the received-order management server includes a generation unit that generates personal calendar screen data in which a region for specifying an article code, a region for specifying individual identification data, a region for specifying delivery destination data of an article, and a plurality of date regions per month are arranged and a personal calendar region for specifying use date data is included, and (See Akdogan, [0107], [0144]-[0148], Many features may incorporate dynamic user data which may include but is not limited to a user's preferences, personal goals, inventory, history, location, family/household and demographic data, language, financial/billing information and healthcare information (e.g. from Electronic Medical Record or insurer)… the user interfaces displays information, including consumable SKU name, SKU warnings, SKU dose concentration, expiration date, user name (i.e. for specifying user identification data), and users may set up e-commerce functions (e.g. automatic reordering) for specific cartridges via "drag-and-drop" interface experience, where an account owner may drag images (representing consumable units or usage permissions, for example) onto images of users (i.e. for specifying user identification data), including dragging images of SKUs onto users to purchase or reorder or setup automatic reordering, placing orders for SKUs via any device, and setting automatic SKU ordering based on several trigger events (i.e. specifying the article)),  Akdogan, [0192]; Each of the one or more cartridges may include a unique identifier 3640. The unique identifier may be optically encoded on each of the one or more cartridges. The base may include an optical scanner for reading the unique identifier and further see Akdogan, [0050], wherein the term in the following description of "schedule," as used herein, refers to a time-based or event-based regime for using dispensables, and may include a time/date, may specify an event once per day for one week, for two weeks, defined with respect to specific days or times of day, or events that are dependent on some other event (i.e. the schedule specified in the calendar interface using drag and drop functionality includes interface includes at least dates, and weeks for the consumption, which include date regions arranged by month)); The Examiner interprets the user location as delivery destination data.
transmits the personal calendar screen to the user terminal, and (See Akdogan, [0147]; Dosing functions for the user dashboard may include the following: (1) Scheduling and viewing of necessary consumption schedule for one or more users on the account, through simple drag-and-drop calendar interface (see above), tailored by user data (2) As part of scheduling, setting up manually or automatically (based on user data) a queue of doses or medicine consumption, which may be selectively shared or hidden from other users and 3rd parties (3) Sorting, filtering and viewing queues of doses by user according to consumable categorization (including but not limited to consumable indication and length of consumable's medical effects) (4) Copying, via the simple drag-and-drop interface (see above), dose queues from one user to another.
a registration unit that receives the use date data from the user terminal and registers the use date data. (See Akdogan, [0147]; Dosing functions for the user dashboard may include the following: (1) Scheduling and viewing of necessary consumption schedule for one or more users on the account, through simple drag-and-drop calendar interface (see above), tailored by user data (2) As part of scheduling, setting up manually or automatically (based on user data) a queue of doses or medicine consumption, which may be selectively shared or hidden from other users and 3rd parties).
Regarding Claim(s) 3. Akdogan/Millhouse further teaches: wherein the selection unit includes a memory unit that memorizes therein plural kinds of article codes and plural kinds of container types in association with each other, and (See Akdogan, [0253]; As shown in step 3904, the method 3900 may include reading the contents of the detected cartridge. This may for example, include reading a numeric amount of the consumables from the cartridge and communicating the numeric amount to the base. This may for example including reading data from a memory in the cartridge or directly from a memory in a clip that holds the cartridge, or using sensors or the like to detect a current numeric amount in a reservoir of the cartridge. While numeric count is one useful property of cartridge contents, this may also or instead include reading any other information about the cartridge such as a type of contents, a percentage fullness, a cartridge identifier, an expiration date of contents, and so forth and further see Akdogan, [0056]; A cartridge may be a single-dose, single-unit, multi-dose, multi-unit or continuous/burst dispensing container, which may be fully disposable, partially disposable, or fully reusable and further see Akdogan, [0153]; The cloud may download data to bases, dispensers, clips and cartridges at regular intervals or upon receiving the SKU number from those devices, e.g. SKU-specific data, firmware updates, general drug/health information and user data). 
While Akdogan teaches article codes, a plurality of containers, and collection of containers, Akdogan does not appear to teach selecting a container based on an article code. However, Akdogan in view of the analogous art of Millhouse (i.e. rental containers) does teach:  selects an optimum container for delivering the article from the memory unit by using an article code received from the received-order management server as a key. (See Millhouse, [0009]; The dynamic reallocation system also includes a server communicatively coupled to the storage location holding container data. The server is configured to execute a management module that when executed receives the one or more identifiers and retrieves the container data associated with the one or more identifiers from the storage location. The management module also identifies a first amount of a type of items in the facility and identifies a second amount of the type of items scheduled to be delivered to the facility over a specified time period. For example, the management module may identify how much of a particular type of product is present at a distribution center and how much of that type of product is scheduled to be delivered to the distribution center over the next two weeks or some other specified time period…. When the management module determines that the threshold of items will exceed the threshold, the management module identifies at least one candidate storage container among the storage containers at (or expected at) the facility in which to store an excess quantity of the type of items exceeding the specified threshold. The candidate storage container may be identified based on the storage container data (ownership status, load volume and load type) following the determination that the combination of the first and second amounts exceeds the specified threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan including article codes, a plurality of containers, and collection of containers,  with the selection of containers and billings features in order to ensure the items do not exceed a threshold of the container (See Millhouse, [0009]; When the management module determines that the threshold of items will exceed the threshold, the management module identifies at least one candidate storage container among the storage containers at (or expected at) the facility in which to store an excess quantity of the type of items exceeding the specified threshold. The candidate storage container may be identified based on the storage container data (ownership status, load volume and load type) following the determination that the combination of the first and second amounts exceeds the specified threshold).
Regarding Claim(s) 5. While Akdogan teaches delivery and collection notifications as seen above, Akdogan does not appear to teach: wherein the billing-amount calculation unit calculates a billing amount based on a fixed unit price corresponding to the type of the container. However, Akdogan in view of Millhouse does teach the above limitation: (See Millhouse, [0028]; In one embodiment, if the management module determines that there are no available containers to store the excess items, the management module then determines whether a rental cost of a rental container is less than a predefined rental budget. In an example, if there is an eight week supply of seasonal overstock items, a rental container cost of $15 per day, and a rental budget of $1000, the management module determines that a cost of a rental container is $840 (8 weeks*7 days=56 days, 56 days*$15 per days=$840)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan including article codes, a plurality of containers, and collection of containers,  with the selection of containers and billings features in order to and to allow the customer to have a set billing amount they do not wish to exceed (See Millhouse, [0028]; In an example, if there is an eight week supply of seasonal overstock items, a rental container cost of $15 per day, and a rental budget of $1000, the management module determines that a cost of a rental container is $840 (8 weeks*7 days=56 days, 56 days*$15 per days=$840), which is less than the rental budget of $1000. If the rental cost is less than the rental budget).
Regarding Claim(s) 7. Millhouse as shown above teaches multiplying the amount of days by as a unit price, but does not appear to show the days as being monitored. However, Akdogan does teach the monitoring of days through the use of a schedule. Therefore the combination of Akdogan/Millhouse further teaches: wherein the billing-amount calculation unit calculates a billing amount by multiplying a monitored data amount during the rental period by a unit price. (See Akdogan, [0261]; In another aspect, the schedule may be received from a base or other device. For example, this may include a communication manually initiated by a user, or an automatic communication that is periodically transmitted to update the schedule, or initiated in response to an event such as when a base joins the system, becomes associated with a user, receives a schedule change, or the like. In general, this may also include receiving a user-generated update to the schedule to create an updated schedule that can be transmitted to the base for execution as generally described below). The Examiner notes this paragraph is cited to show the schedule is determined by the automatic communications (i.e. monitoring). 
	Regarding Claim(s) 10. Akdogan/Millhouse further teaches: wherein the generation unit of the received-order management server generates personal calendar screen data in which a plurality of date regions are arranged per month. (See Akdogan, [0143, 0145, 0147]; a device-agnostic user interface provided by the cloud remote management system includes a user dashboard that encompasses the several user functions, including dosing functions that includes (1) scheduling and viewing of necessary consumption schedule for one or more users on the account (i.e. distribution of the user specific calendar), through simple drag-and-drop (i.e. receive use data) calendar interface (i.e. calendar generation unit), tailored by user data, and (2) as part of scheduling, setting up based on user data a queue of doses or medicine consumption  (i.e. receive use data),  see Akdogan, [0152], cloud may perform two way communications (i.e. distribution and reception unit) with any other smart devices that a user may have, such as a smartphone (i.e. user terminal), through which the user accesses the cloud interfaces, see Akdogan, [0050], wherein the term in the following description of "schedule," as used herein, refers to a time-based or event-based regime for using dispensables, and may include a time/date, may specify an event once per day for one week, for two weeks, defined with respect to specific days or times of day, or events that are dependent on some other event (i.e. the schedule specified in the calendar interface using drag and drop functionality includes interface includes at least dates, and weeks for the consumption, which include date regions arranged by month)).
Regarding Claim(s) 15. Akdogan/Millhouse teaches: A program for causing a processor to execute each step in the received-order management method according to claim 14. (See Akdogan, [0276]; Thus, in one aspect, each method or step described above and combinations thereof may be realized as a computer program product comprising computer executable code embodied in a computer readable medium (such as a non-transitory computer readable medium) that, when executing on one or more computing devices, performs the steps thereof). The Examiner notes that it is unclear if claim 15 is intended to be interpreted as a dependent claim of Claim 14 or an independent claim unto itself.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1), and Waitkus et al. (US 20090055239 A1).
Regarding Claim(s) 4. Akdogan/Millhouse further teaches: wherein the schedule calculation unit calculates a date obtained by subtracting a delivery date lead time corresponding to delivery destination data of the article from the use date data received from the user terminal on the user side as delivery date data representing a schedule for delivering the article, and (See Akdogan, [0226]; In one aspect, the remote resource 3808 may host an order fulfillment system that compares a numeric count of the consumable units in the containers 3802 to the schedule 3818 to determine when replacement consumables should be ordered for a user. For example, the base 3804 may periodically inventory contents of the containers 3802 and provide relevant information concerning current counts, remaining time with current inventory, and the like to the remote resource 3808. It will be appreciated that the order fulfillment system may also or instead be hosted on the processor 3812 of the base 3804, or distributed or shared in any other suitable manner. The order fulfillment system may be configured to automatically place an order for a replacement container, or an order for replacement consumables in bulk form that can be used to refill one of the containers). The Examiner interprets the remaining time with inventory and current counts as a delivery date lead time, by which the system uses to place the new order (i.e. schedule). 
While Akdogan/Millhouse teaches scheduling deliveries as well as collection dates, neither appears to teach: calculates a date obtained by adding a collection date lead time corresponding to the delivery destination data of the article to the use date data which includes a date on which the article is used as collection date data representing a schedule for collecting the container. However, Akdogan/Millhouse in view of the analogous art of Waitkus does teach the above limitation: (See Waitkus, [0014]; The system performs a process 300 for scheduling the pickup of waste container 10 (block 300), as shown in FIG. 3. The system starts the process 300 (block 302). The system performs the process 200 (block 200) as described with respect to FIG. 2. The system determines a latest time when waste container 10 may be scheduled for emptying or replacement (block 304) and further see Waitkus, [0023]; The system may also consider the shift structure of the waste hauler. The system may also consider the number of hours a driver has driven in a period of time to insure that the drivers do not exceed any legal limit. The system may also consider the hours when waste hauler dispatch operations take requests for waste containers 10 to be emptied or replaced. The system may also consider the lead time required for the waste hauler to ready a replacement container and bring it to the customer. The system may also consider a lead time necessary to schedule a driver or truck. The system may also consider the operating hours of a material receiving site (e.g., landfill), or the material receiving site's ability to accept the material in the waste container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined collection dates, lead times, and delivery dates as taught by Akdogan/Millhouse with the calculating of collection dates as taught by Waitkus in order to account for details such as driver availability (as well as a number of other factors) when determining collections (See Waitkus, [0023]; In another example, the system accounts for the limitations of the waste hauler. For example, the system may consider the number of available drivers and trucks at the present time or at some point in the future. The system may also consider the shift structure of the waste hauler. The system may also consider the number of hours a driver has driven in a period of time to insure that the drivers do not exceed any legal limit. The system may also consider the hours when waste hauler dispatch operations take requests for waste containers 10 to be emptied or replaced).
Claim(s) 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1) and Shoen et al. (US 5884957 A) 
Regarding Claim(s) 6. While Akdogan/Millhouse further teaches deliveries and billing amount, neither appear to further teach: wherein the fixed unit price to be used by the billing-amount calculation unit is a total value of unit prices corresponding to devices being used, of respective devices included in the container. However, Akdogan/Millhouse in view of the analogous art of Shoen (i.e. delivery and pricing) does teach the above limitation: (See Shoen, (col. 10, lines 30-36); In another aspect of the present invention the vending system provides materials to users with additional fees charged for the use of such materials. Accordingly, vending devices in this aspect of the present invention have additional means for controlling access to supplies or allowing for detection of access of such supplies, such as an access-detectable means, as defined). The Examiner notes that the system of Shoen teaches a plurality of vending devices with  access-detectable seals, therefore if the seal is broken then the device would be in a  “used” state and further  see Shoen, (col. 10, lines 24-30); In one aspect of the present invention the vending system provides materials to users of the moving vehicle without additional fees charged for the use of such materials. Accordingly, vending devices in this aspect of the present invention can omit means of controlling access thereto or detecting access thereto). The Examiner notes that system of Shoen allows for the vended items can be included in the unit price, as they are available at no additional fee or they can be charged a price for each vended unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including deliveries and billing amount to include the device billing amounts as taught by Shoen in order to for an added opportunity to increase revenues from a customer (See Shoen, (col. 1, lines 34-39); It would be useful to have a device, system, and methods which would allow, for example, moving supplies to be conveniently and safely stored "adjacent" the moving vehicle, for example, within the utility box of the moving vehicle. Additionally, it would be useful to provide a method for monitoring the usage of such supplies so that those who make use of the supplies can be charged an optional rental fee).
Regarding Claim(s) 8. While Akdogan/Millhouse further teaches deliveries and billing amount, neither appear to further teach: wherein the delivery unit includes a plurality of devices, and can set a used state/unused state of the respective devices from outside, and. However, Akdogan/Millhouse in view of the analogous art of Shoen (i.e. delivery and pricing) does teach the above limitation (See Shoen, (col. 1, lines 34-44); It would be useful to have a device, system, and methods which would allow, for example, moving supplies to be conveniently and safely stored "adjacent" the moving vehicle, for example, within the utility box of the moving vehicle. Additionally, it would be useful to provide a method for monitoring the usage of such supplies so that those who make use of the supplies can be charged an optional rental fee. It would also be useful to have an integrated system for providing equipment and supplies to a moving vehicle user by providing such supplies on the moving vehicle and further see Shoen, (col. 2, lines 19-22); The vending device may further include an access-detectable seal; the access-detectable seal allows for detection of access to an interior of the vending device and further see Shoen, (col. 6, lines 5-9); A plurality of vending devices can be affixed within, for example, utility box 12 of moving vehicle 14. The vending devices can comprise any combination of the embodiments of vending devices as set forth herein and further see Shoen, (col. 8, lines 46-49); A portion of latching means 64which engages an access-detectable seal to vending device 10 is shown in FIG. 23. and see Shoen, (col. 10, lines 30-36); In another aspect of the present invention the vending system provides materials to users with additional fees charged for the use of such materials. Accordingly, vending devices in this aspect of the present invention have additional means for controlling access to supplies or allowing for detection of access of such supplies, such as an access-detectable means, as defined). The Examiner notes that the system of Shoen teaches a plurality of vending devices with  access-detectable seals, therefore if the seal is broken then the device would be in a  “used” state.
the billing-amount calculation unit of the received-order management server sets a total value of device unit prices of the respective devices when the respective devices provided in the container are in a used state as the unit price. (See Shoen, (col. 10, lines 30-36); In another aspect of the present invention the vending system provides materials to users with additional fees charged for the use of such materials. Accordingly, vending devices in this aspect of the present invention have additional means for controlling access to supplies or allowing for detection of access of such supplies, such as an access-detectable means, as defined). The Examiner notes that the system of Shoen teaches a plurality of vending devices with  access-detectable seals, therefore if the seal is broken then the device would be in a  “used” state and further  see Shoen, (col. 10, lines 24-30); In one aspect of the present invention the vending system provides materials to users of the moving vehicle without additional fees charged for the use of such materials. Accordingly, vending devices in this aspect of the present invention can omit means of controlling access thereto or detecting access thereto). The Examiner notes that system of Shoen allows for the vended items can be included in the unit price, as they are available at no additional fee or they can be charged a price for each vended unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including deliveries and billing amount to include the device billing amounts as taught by Shoen in order to for an added opportunity to increase revenues from a customer (See Shoen, (col. 1, lines 34-39); It would be useful to have a device, system, and methods which would allow, for example, moving supplies to be conveniently and safely stored "adjacent" the moving vehicle, for example, within the utility box of the moving vehicle. Additionally, it would be useful to provide a method for monitoring the usage of such supplies so that those who make use of the supplies can be charged an optional rental fee).
Regarding Claim(s) 11. While Akdogan/Millhouse further teaches deliveries and billing amount, neither appear to further teach: wherein the delivery unit includes a plurality of devices, and can set a used state/unused state of the respective devices from outside. However, Akdogan/Millhouse in view of the analogous art of Shoen (i.e. delivery and pricing) does teach the above limitation (See Shoen, (col. 1, lines 34-44); It would be useful to have a device, system, and methods which would allow, for example, moving supplies to be conveniently and safely stored "adjacent" the moving vehicle, for example, within the utility box of the moving vehicle. Additionally, it would be useful to provide a method for monitoring the usage of such supplies so that those who make use of the supplies can be charged an optional rental fee. It would also be useful to have an integrated system for providing equipment and supplies to a moving vehicle user by providing such supplies on the moving vehicle and further see Shoen, (col. 2, lines 19-22); The vending device may further include an access-detectable seal; the access-detectable seal allows for detection of access to an interior of the vending device and further see Shoen, (col. 6, lines 5-9); A plurality of vending devices can be affixed within, for example, utility box 12 of moving vehicle 14. The vending devices can comprise any combination of the embodiments of vending devices as set forth herein
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including deliveries and billing amount to include the device billing amounts as taught by Shoen in order to for an added opportunity to increase revenues from a customer (See Shoen, (col. 1, lines 34-39); It would be useful to have a device, system, and methods which would allow, for example, moving supplies to be conveniently and safely stored "adjacent" the moving vehicle, for example, within the utility box of the moving vehicle. Additionally, it would be useful to provide a method for monitoring the usage of such supplies so that those who make use of the supplies can be charged an optional rental fee).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1) and Arnold et al. (US 20110047010 A1).
Regarding Claim(s) 9. Akdogan/Millhouse deliveries, shipments, and user terminals, neither appears to further teach: wherein the billing-amount calculation unit includes a memory unit that memorizes therein a discount rate corresponding to a user code, and However, Akdogan/Millhouse in view of the analogous art of Arnold (i.e. rentals) does teach the above limitation: (See Arnold, [0017]; Typical Internet-based retailers that provide mail order shipments of goods purchased over the Internet, on the other hand, offer multi-digit alpha-numeric codes called "coupon codes" instead of paper coupons. When a user enters a coupon code into a purchasing screen during an on-line transaction, the coupon code entitles the user to a discount. Coupon codes have the advantage that they can be distributed quickly and inexpensively, for example, via email. Another advantage of coupon codes is that they can be entered by a user with a simple keyboard without the need for a bar-code scanning device or an attendant to read the coupon.
acquires a discount rate corresponding to a user code received from the user terminal on the user side from the memory unit and multiplies the billing amount by the discount rate. (See Arnold, [0017]; Typical Internet-based retailers that provide mail order shipments of goods purchased over the Internet, on the other hand, offer multi-digit alpha-numeric codes called "coupon codes" instead of paper coupons. When a user enters a coupon code into a purchasing screen during an on-line transaction, the coupon code entitles the user to a discount. Coupon codes have the advantage that they can be distributed quickly and inexpensively, for example, via email. Another advantage of coupon codes is that they can be entered by a user with a simple keyboard without the need for a bar-code scanning device or an attendant to read the coupon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including deliveries, shipments, and user terminals with the teachings of Arnold including  discount codes in order to create a system capable of validating discount codes and provide incentive based promotions (See Arnold, [0015];  Yet another benefit of the present invention is that it can accept and validate easily-distributed and redeemed coupon codes, which may be restricted to specific types of customers, markets, vendors and numbers of uses. The coupon codes can be tailored to provide an incentive-based promotion targeted to a specific types of customer, market, vendor and numbers of uses, thereby allowing the coupon provider to maximize the effectiveness of the promotion without incurring the expense of excess discounts to non-targeted consumers).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1) and Barakat et al. (US 20150039529 A1).
Regarding Claim(s) 12. While Akdogan/Millhouse teach the containers having sensors (See at least Akdogan, [0235]), neither appears to specify a temperature detection unit. However, Akdogan/Millhouse in view of the analogous art of Barakat (i.e. shipments and deliveries) does further teaches: wherein a container of the delivery unit includes a temperature detection unit that detects a temperature in the container, and  (See Barakat, [0015]; FIG. 2 depicts a logger (30) for attachment to or embedding in a shipping carton (which can be an RFID logger); having multiple sensors (the arrows) for temperature and/or humidity designed to extend into the shipment carton to the cargo (40) and further see Barakat, [0021]; The logger embodiments described in the section below "Logger and Sensor Embodiments" can either run such algorithms and log the results, or this function can be done by the website. If done by the logger, the results can then either be transmitted wirelessly or uploaded to another device, or read or scanned from the logger display.
 when the temperature in the container deviates from a threshold during a rental period of the container, an alert notification is transmitted to the received-order management server. (See Barakat, [0049]; In a further improvement, the certification reflects pre-programming which "knows" what the chamber temperature variation should be over time, and the certificate shows if the temperature variation in the chamber does not match the expected values--there is then a visible alert on the logger's certificate for that logger and further see Barakat, [0021]; The logger embodiments described in the section below "Logger and Sensor Embodiments" can either run such algorithms and log the results, or this function can be done by the website. If done by the logger, the results can then either be transmitted wirelessly or uploaded to another device, or read or scanned from the logger display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including containers having sensors with the teachings of Barakat including temperature and liquid level detection units in order to manage the deliveries of sensitive items and ensure the value of the shipment is maintained. (See Barakat, [0006]; One issue which has not been addressed is how to best retain the value of blood and other perishable products during shipment. Units of whole blood and red blood cells are kept refrigerated at (1-6.degree. C.), with maximum permitted storage periods (shelf lives) of 35 and 42 days respectively. Platelets are typically pooled before transfusion and have a shelf life of five days--or three days, assuming it takes two days following collection to complete their testing. Platelets are stored at room temperature (22.2.degree. C.) and must be rocked. If there are significant temperature excursions during shipment of blood and biological products, it renders these products unacceptable for medical uses and thus valueless).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdogan et al. (US 20140278508 A1) in view of Millhouse et al. (US 20200034790 A1), Barakat et al. (US 20150039529 A1), and Sarmentero (US 20180055042 A1).

Regarding Claim(s) 13. While Akdogan/Millhouse teach sensors associated with a container, neither appears to teach:  a transmission unit that transmits the liquid level data to the received-order management server, and (See Barakat, [0045]; Monitoring systems available from Escort Data Loggers, Inc. allow transmitting data regarding temperature, and also pressure, relative humidity, and CO.sub.2 levels, using RF, other wireless modes or WiFi. Other monitoring systems available from Escort Data Loggers, Inc. keep an internal record of temperature and time of exposure in the logger device memory. If a GPS system is included with the device, it allows locating the system at the time data is recorded or sent/received).
the received-order management server includes a transmission unit that when first liquid level data received from the delivery unit becomes equal to or lower than a first threshold, which is a reference at a time of decrease, assumes that there is an additional received-order of the coolant gas, and (See Barakat, [0045]; This database and monitoring system can be used to verify or refute predicted temperatures en route, to establish or supplement a cold chain map along different shipment routes, and most importantly, to establish the effective amount of the remaining refrigerant and determine if it will be effective over the expected remaining shipment time and further see Barakat, [0016]; In one embodiment of the system described herein, where risk of coolant not being sufficient exceeds a threshold, the website alerts participants who then have the right to bid on rectifying the risk, or reducing the risk).
transmits an additional request of the coolant gas to a terminal on a deliverer side, and (See Barakat, [0056]; In one embodiment, both system selection and monitoring of the shipment can be performed from a remote location. Such remote monitoring can be accomplished with either RF transmission of data or using one of the logger systems where data is stored and recorded in the logger, and then extracted by scanning or with a reader (which results are fed to the remote location). In one modification of the method, the customer can perform the shipping system selection and/or shipment monitoring functions themselves, and then decide themselves whether to take action to preserve the shipment while it is en route (i.e., they can decide whether to move the shipment to a faster transportation mode, instruct the shipper to add refrigerant, or divert the shipment or move the system to a temperature-controlled environment)
a replenishment-fee adding unit that when second liquid level data received from the delivery unit returns to a value equal to or higher than a second threshold, which is a reference at a time of replenishment, assumes that there is replenishment of the coolant gas and adds a fee associated with the replenishment to charging information. (See Barakat, [0043]; Where there are participants with access to a website which carries updated information about the shipment, the participants can log into the website and monitor the status of the shipment, and respond to requests and cost proposals, or make requests and proposals for adding coolant or diverting the shipment. The participants could be charged at each stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse including containers having sensors with the teachings of Barakat including temperature and liquid level detection units in order to manage the deliveries of sensitive items and ensure the value of the shipment is maintained. (See Barakat, [0006]; One issue which has not been addressed is how to best retain the value of blood and other perishable products during shipment. Units of whole blood and red blood cells are kept refrigerated at (1-6.degree. C.), with maximum permitted storage periods (shelf lives) of 35 and 42 days respectively. Platelets are typically pooled before transfusion and have a shelf life of five days--or three days, assuming it takes two days following collection to complete their testing. Platelets are stored at room temperature (22.2.degree. C.) and must be rocked. If there are significant temperature excursions during shipment of blood and biological products, it renders these products unacceptable for medical uses and thus valueless).
While Akdogan/Millhouse/Barakat teach sensors associated with a container and estimating liquid coolant levels, neither appears to teach a liquid level detection unit: wherein the delivery unit includes a liquid level detection unit that measures liquid level data associated with a liquid level of a coolant gas filled in a container that stores an article therein, and. However, Akdogan/Millhouse/Barakat in view of the analogous art of Sarmentero (i.e. delivery and refrigerants) does teach the limitation: (See Sarmentero, [0137]; This will also include, but not be limited to check and monitor the temperature sensors, the LN2 levels and its pressure, the power supply (for both the main unit and the hardware including the monitor itself), open or closed state devices, container properly situated, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Akdogan/Millhouse/Barakat  including sensors associated with a container and estimating liquid coolant levels with the teachings of Sarmentero including a liquid level detection unit in order to ensure the system is better able to regulate temperatures in containers (See Sarmentero, [0070]; This basic cryostat is cooled by circulating LN2 in continuous flow within the inner vessel containing the sample holder, so that the main cooling is produced by conduction effect, while temperature can be adjusted by regulating the flow rate of fluids and additionally by a small resistor used as a heater to be computer activated when required in the sequential cooling process).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Igata et al. (US 20190156407 A1) and LeClaire al. US 20110173023 A1) describing systems and methods for rental fees and deliveries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624